HARRIS, J.
Holman pled “straight up” to obtaining property by false pretense. At sentencing, she was given prison time because the trial court determined that it “was not really looking towards probation and restitution as its primary road that we’re going to travel.” Five days later, well within the authorized period, the court ordered restitution and reduced the restitution to judgment. The sole issue on appeal is whether the court’s restitution order is contrary to his statement at sentencing and thus must be stricken. We find no conflict and affirm.
The court made it clear that it did not intend to sentence appellant to probation with a condition of repaying restitution. It did not. Instead, she was sentenced to prison without probation and a judgment was rendered for her restitution obligation. There is no inconsistency.
AFFIRMED.
SAWAYA and ORFINGER, R.B., JJ., concur.